        Case 1:18-cv-06625-LGS Document 36 Filed 10/11/18 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK



RIDEAPP, INC.                                    Case No. 1:18-CV-06625-LGS

                   Plaintiff,

       v.

LYFT, INC.

                   Defendant.




         NOTICE OF DEFENDANT LYFT, INC.’S MOTION TO TRANSFER
       VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA PURSUANT
                         TO 28 U.S.C. § 1404(a)


      Defendant Lyft, Inc. hereby moves for an order transferring this action pursuant to 28

U.S.C. § 1404(a) to the Northern District of California in the form of the accompanying

Proposed Order.   The grounds supporting this motion are set forth in the accompanying

Memorandum of Law and the Declaration of Jatin Chopra.



Dated: September 28, 2018                     /s/ Jennifer C. Tempesta

                                              Jennifer C. Tempesta
                                              BAKER BOTTS L.L.P.
                                              30 Rockefeller Plaza
                                              New York, NY 10112
                                              Phone: (212) 408-2500
                                              Fax: (212) 408-2501




                                           -1-
Case 1:18-cv-06625-LGS Document 36 Filed 10/11/18 Page 2 of 2



                               Jeremy J. Taylor (pro hac vice pending)
                               BAKER BOTTS L.L.P.
                               101 California Street
                               Suite 3600
                               San Francisco, California 94111
                               Phone: (415) 291-6200
                               Fax: (415) 291-6300

                               Bryant C. Boren, Jr. (pro hac vice pending)
                               Elizabeth K. Boggs (pro hac vice pending)
                               H. Christopher Han (pro hac vice pending)
                               Keith M. Jurek (pro hac vice pending)
                               BAKER BOTTS L.L.P.
                               1001 Page Mill Road
                               Building One, Suite 200
                               Palo Alto, California 94304
                               Phone: (650) 739-7500
                               Fax: (650) 739-7699

                               Attorneys for Defendant Lyft, Inc.




                            -2-
